McKee, J.:
This is an appeal from the judgment in an action of ejectment.
The only error assigned is, that the finding does not respond to the issue of the Statute of Limitations raised by the pleadings.
The complaint was filed April 22,1880. In substance, the *624Court found that at the commencement of the action, the plaintiff were the owners in fee, and entitled to possession of the demanded premises; that the defendant was then • in possession of a building standing upon part of the premises, claiming title to the building and to the land which it covered ; that he claimed title to the land under the Statute of Limitations, and to the building by purchase, in 1874, from a “tenant at sufferance ” of the plaintiffs; that under this purchase the defendant entered, in 1874, into possession of the building, and occupied it until March, 1878, without making any claim to the land upon which it stood; but on March 1,1878, he, for the first time, asserted title to the land covered by the building adversely to the plaintiff, and has since continuously held the same adversely to plaintiff and all the world; and, before the commencement of this suit, refused to deliver possession of the land to the plaintiffs on demand.
From these probative facts the ultimate fact that the cause of action was not barred by the Statute of Limitations, necessarily results. The finding, therefore, covered the issue, and, as a special verdict, it was sufficient to support the decision and judgment which were given in the case.
Judgment affirmed.
McKinstry and Ross, JJ., concurred,